                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


THEODORE J. VISNER,

            Plaintiff,
v.                                      CASE NO. 2:19-CV-11487
                                        HON. GEORGE CARAM STEEH
ISABELLA COUNTY,
ERIC JANES, and THE
JUDICIAL TENURE COMMISSION,

         Defendants.
________________________________/

                  ORDER DISMISSING THE COMPLAINT

                               I. Introduction

      This matter has come before the Court on plaintiff Theodore J.

Visner’s pro se complaint for monetary, declaratory, and injunctive relief

under 42 U.S.C. §§ 1983, 1985, and 1988. Plaintiff is a state prisoner at

Parnall Correctional Facility in Jackson, Michigan. The defendants are:

Isabella County, Michigan; Eric Janes, a state court judge in Isabella

County; and the Michigan Judicial Tenure Commission.         In his statement

of facts, plaintiff alleges that, in August of 2015, he and his wife Kathy

Smith were summoned to the Isabella County Courthouse as co-

defendants in an eviction proceeding. Judge Janes presided over the

matter, and he apparently challenged plaintiff’s and Ms. Smith’s standing to
                                      -1-
raise an argument because he did not realize that the couple was married.

Plaintiff contends that, before he could appeal Judge Janes’ ruling, the

Isabella County Sheriff’s Department raided his home, stole his computers,

and threw his other property in dumpsters. According to plaintiff, the home

was raided again in 2018.

      Plaintiff seeks relief on the basis that Judge Janes acted unlawfully,

fraudulently, and maliciously to deprive him of rights secured by the state

and federal Constitutions. Plaintiff also appears to allege that the Judicial

Tenure Commission and Isabella County failed to take corrective action

against Judge Janes and that all the defendants conspired to deprive him of

his constitutional rights.    He sues the defendants in their official and

individual capacities.

                             II. Legal Framework

      Under the Prison Litigation Reform Act of 1996, federal district courts

must screen an indigent prisoner’s complaint and dismiss the complaint if it

is frivolous, malicious, fails to state a claim for which relief can be granted,

or seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Flanory v. Bonn, 604 F.3d 249, 252

(6th Cir. 2010); Smith v. Campbell, 250 F.3d 1032, 1036 (6th Cir. 2001). A

complaint is frivolous if it lacks an arguable basis in law or in fact. Neitzke v.


                                       -2-
Williams, 490 U.S. 319, 325 (1989). “A complaint is subject to dismissal for

failure to state a claim if the allegations, taken as true, show the plaintiff is

not entitled to relief.” Jones v. Bock, 549 U.S. 199, 215 (2007).

      Although a complaint “does not need detailed factual allegations,” the

“[f]actual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (footnote and citations omitted). In other words, “a

complaint must contain sufficient factual matter, accepted as true, ‘to state

a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

                                  III. Analysis

                               A. Judge Janes

      Plaintiff frames the issue in this case as whether Judge Janes could

deny him and his wife standing in a summary action to evict them and then

give away their home. This claim is dubious because “[j]udges generally

speaking have broad immunity from being sued.” Norfleet v. Renner, 924


                                       -3-
F.3d 317, 319 (6th Cir. 2019) (citing Mireles v. Waco, 502 U.S. 9, 9, 112 S.

Ct. 286, 116 L.Ed.2d 9 (1991) (per curiam), and Bradley v. Fisher, 80 U.S.

(13 Wall. 335, 351-52 (1871)). Judicial immunity does not extend to

everything a judge does, id., but judicial immunity

      is overcome in only two sets of circumstances. First, a judge is
      not immune from liability for nonjudicial actions, i.e., actions not
      taken in the judge’s judicial capacity. Second, a judge is not
      immune for actions, though judicial in nature, taken in the
      complete absence of all jurisdiction.

Mireles, 502 U.S. at 11-12 (internal and end citations omitted).

      Plaintiff’s statement of facts indicates that Judge Janes was acting in

his judicial capacity when he presided over the eviction proceeding, and

plaintiff is not challenging Judge Janes’ jurisdiction in the state-court

matter. Instead, plaintiff is challenging Judge Janes’ ruling on the standing

issue in the state case. Because rendering a decision on legal issues is a

judicial function, and because a judge’s “orders may not serve as a basis

for a civil action for damages,” Brookhart v. Rohr, 385 F. App’x 67, 70 (3d

Cir. 2010), Judge Janes is immune from suit. Judicial immunity applies

even though plaintiff alleges that Judge Janes acted maliciously.

Brookings v. Clunk, 389 F.3d 614, 617 (6th Cir. 2004) (citing Pierson v.

Ray, 386 U.S. 547, 554 (1967), and Mireles, 502 U.S. at 11). The Court,

therefore, dismisses Judge Janes from this action.

                                      -4-
                   B. The Judicial Tenure Commission

      Michigan’s Judicial Tenure Commission is also a defendant in this

case. The Commission

      was created pursuant to Const 1963, art 6, § 30(l), to assist the
      people of Michigan and [the Michigan] Supreme Court evaluate
      a judge’s conduct. See In re Servaas, 484 Mich. 634, 661; 774
      NW2d 46 (2009) (Markman, J., dissenting). Its powers are
      established by constitution and Supreme Court rule. MCR
      9.203(A). It may not function as an appellate court to review a
      court’s decision, but may make recommendations to our
      Supreme Court regarding whether a judge should be censured,
      suspended, retired, or removed for various reasons. MCR
      9.203(B) and Const 1963, art 6, § 30.


McCarthy v. Sosnick, Nos. 293482, 293483, 294383, 294385,

295728, and 295784, 2011 WL 4424344, at *13 (Mich. Ct. App. Sept.

22, 2011) (unpublished).

      Under state law, however, members of the Judicial Tenure

Commission are absolutely immune from a civil suit for conduct arising out

of the performance of their official duties. Mich. Ct. R. 9.227. They enjoy

immunity from suit because their activities are quasi-judicial functions.

Lepley v. Dresser, 681 F. Supp. 418, 423 (W.D. Mich. 1988). Accordingly,

the Judicial Tenure Commission is dismissed from this lawsuit.




                                     -5-
                              C. Isabella County

      The remaining question is whether Isabella County is liable. Plaintiff

appears to be alleging that the county permitted unlawful conduct to occur

and failed to properly train its employees.

      “Liability may be imposed on a county only when a county ‘policy’ or

‘custom’ caused the plaintiff’s injury and a ‘direct causal link’ existed

between the policy and the purported denial of the [plaintiff’s constitutional

rights.]” Jones v. Muskegon County, 625 F.3d 935, 946 (6th Cir. 2010).

      Plaintiff has not shown the existence of any county custom or policy

that caused his injuries or resulted in the denial of his constitutional rights,

and his conclusory allegations of unconstitutional conduct do not state a

plausible claim for relief under §1983. Agema v. City of Allegan, 826 F.3d

326, 333 (6th Cir. 2016) (citing Iqbal, 556 U.S. at 680). His vague

allegations of a conspiracy to defraud him of his property likewise do not

state a plausible claim for relief. Brookhart, 385 F. App’x at 69. Finally, to

the extent plaintiff is attempting to hold the county liable for the acts of its

employees, his claim fails because vicarious liability does not apply to §

1983 suits. Iqbal, 556 U.S. at 676. The allegations in the complaint do not

support a theory of county liability.



                                        -6-
                                  IV. Conclusion

      Plaintiff’s complaint lacks an arguable basis in law and fails to state a

plausible claim for which relief can be granted.

      Accordingly, the Court summarily dismisses the complaint under 28

U.S.C. §§ 1915(e)(2)(B) and 1915A. The Court also certifies that an

appeal from this decision would be frivolous and could not be taken in good

faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438,

445 (1962).

Dated: August 22, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                August 22, 2019, by electronic and/or ordinary mail and also
                     on Theodore J. Visner #526348, 1780 E. Parnall,
                                     Jackson, MI 49201.

                                     s/Barbara Radke
                                       Deputy Clerk




                                           -7-
